DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior arts (figures 1-2) hereafter APA in view of Jang et al. (U.S. Patent 6,833,619) hereafter Jang.
As to claim 1, APA discloses an electronic device (10) mountable in an electrical motor (para-0003), as shown in figures 1-2, the electronic device comprising:
a printed circuit board (PCB-11) with a through hole (12) for mounting a semiconductor package (13) which comprises an integrated magnetic sensing device (Hall sensor), the semiconductor package comprising leads (17),
wherein the semiconductor package (13) is mounted in the through hole (12) with the leads (17) soldered to the printed circuit board (11), and wherein a gap (the space between the body of the element 13 and the PCB 11) is present between the semiconductor package and the printed circuit board

Jang teaches a semiconductor package (100) as shown in figure 1 comprising a reinforcement material (150) is at least covering part of the leads (wires 140 of the chip die 130) and at least part of the printed circuit board (110), and the reinforcement material (150) extends beyond an outer edge of the through hole (112) such that the stiffness of the PCB is increase.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the device of APA in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claim 2, APA as modified by Jang teaches the reinforcement material (150) is covering at least part of the semiconductor package (100), at least part of the gap, and at least part of the printed circuit board (110).
As to claim 3, APA as modified by Jang the gap is at least partly filled with the reinforcement material (150, see figure 1).
As to claim 4, APA as modified by Jang the reinforcement material (150) comprises a material which changes the material properties and hardens after being applied (column 3, lines 50-53).
As to claim 5, APA as modified by Jang the reinforcement material comprises an epoxy or a resin (column 3, lines 50-53).

As to claim 7, APA as modified by Jang discloses the leads (17) of the semiconductor package (13) are straight leads.
As to claim 8, APA discloses an electronic motor (figure 1) comprising an electronic device (10) mounted in a housing of the electronic motor,
wherein the electronic device includes
a printed circuit board (11) with a hole (12) for mounting a semiconductor package (13) which comprises an integrated magnetic sensing device (Hall sensor), the semiconductor package comprising leads (17),
wherein the semiconductor package (13) is mounted in the through hole (12) with the leads (17) soldered to the printed circuit board (11), and wherein a gap (the space between the body of the element 13 and the PCB 11) is present between the semiconductor package and the printed circuit board
APA does not specifically disclose the reinforcement material is at least covering part of the leads and at least part of the printed circuit board, and the reinforcement material extends beyond an outer edge of the through hole such that the stiffness of the PCB is increase.
Jang teaches a semiconductor package (100) as shown in figure 1 comprising a reinforcement material (150) is at least covering part of the leads (wires 140 of the chip die 130) and at least part of the printed circuit board (110), and the reinforcement material (150) extends beyond an outer edge of the through hole (112) such that the stiffness of the PCB is increase.

As to claim 9, APA discloses a method for manufacturing an electronic device configured to be mounted in an electrical motor as shown in figures 1-2, the method comprising:
providing a printed circuit board (11) with a through hole (12) for mounting a semiconductor package (13) comprising an integrated magnetic sensing device (Hall sensor) in the through hole (12),
applying a solder paste on the printed circuit board (11), mounting a semiconductor package (13) comprising leads (17) on the printed circuit board such that the leads are in contact with the solder paste and such that a gap is present between the semiconductor package and the printed circuit board.
APA does not specifically discloses applying reinforcement material such that the reinforcement material at least covers the leads and at least part of the printed circuit board and such that the reinforcement material extends beyond an outer edge of the through hole such that the stiffness of the PCB is increase, wherein the material properties of the reinforcement material changes and the reinforcement material becomes hard after being applied, reflow soldering the semiconductor package before or after applying the reinforcement material.
Jang teaches the semiconductor package (100) as shown in figure 1 comprising a reinforcement material (150, 120 made from epoxy resin) covers the leads (wires 140) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Jang employed in the device of APA in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claims 10-11, APA as modified by Jang discloses the reflow soldering is done after or before the step applying the reinforcement material (150).
As to claim 12, APA as modified by Jang teaches the reinforcement material (150) is applied as a liquid (column 3, lines 50-53).
As to claim 13, APA as modified by Jang teaches the reinforcement material (150) is applied such that the reinforcement material covers at least part of the semiconductor package (100), at least part of the gap, and at least part of the printed circuit board (110).
As to claim 14, APA as modified by Jang teaches the reinforcement material (120, 150) is applied at both sides of the semiconductor package (130) and the printed circuit board (110).
As to claims 15-16, APA as modified by Jang teaches the reinforcement material (150) completely covers the leads (140) and completely covers the semiconductor package (154).

As to claim 18, APA as modified by Jang teaches the reinforcement material (150, 120) fully extends through the gap, and extends beyond a surface of the printed circuit board (110) that is an opposite surface of the printed circuit board in a direction lower than a lowest surface of the printed circuit board (110).
As to claim 19, APA as modified by Jang teaches the semiconductor package (130) is mounted on a first side of the printed circuit board (110), and the printed circuit board has a second side that is opposite from the first side, and the reinforcement material (150, 120) fully extends through the gap and beyond a surface of the second side of the printed circuit board (element 120 extends beyond the second surface of the PCB 110).
As to claim 20, APA as modified by Jang teaches the reinforcement material (150, 120) completely covers the semiconductor package, the gap, and the leads.

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive. Applicant argue:



ang does not appear to make any mention of a “printed circuit board” or of substrate 110 being a “printed circuit board”. Rather, substrate 110 is described by Jang as including a thermosetting resin layer 111 of an approximate planar plate and a plurality of electrically conductive patterns 113 for transmitting signals formed at the bottom of the rein layer, at the periphery of the cavity 112. Jang also describes the substrate 110 as including a conductive plan 114 for shielding electromagnetic waves formed at the entire top surface of the resin layer. And Jang describes the electrically conductive patterns 113 and the conductive plan 114 being of conventional copper, and an insulating protective layer 115 being coated on the surface of the conductive plan 114. (See Jang, col. 2, Il. 44 —col. 3, Il. 10). Because Jang fails to disclose or suggest a “printed circuit board”, Jang also fails to disclose or suggest “/a/ reinforcement material is at least covering ... at least part of the printed circuit board,” and Jang also fails to disclose or suggest “the reinforcement material extends beyond an outer edge of the through hole [of the printed circuited board] such that the stiffness of the printed circuit board is increased,” as required by claim 1. Thus, the combination of APA and Jang fails to disclose or suggest all features required by claim 1. For this reason alone, an obviousness-based rejection of claim 1 remains to be established, in Remark, page 2.
	After carefully review, examiner respectively disagrees.  Jang teaches a semiconductor package (100) as shown in figure 1 comprising a substrate (110), the substrate could be called as a printed circuit substrate (110) including a laminate of conductive layers (113, 114) formed on the thermosetting resin layer (111).


	Thus, the printed circuit substrate as taught by Jang is similar to the structure of the PCB as defined as above.
	Therefore, the printed circuit substrate (110) acts as a printed circuit board as claimed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848